DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 7 including underlined reference number 22 is improper.  An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
	The drawings are objected to because in Fig. 7 the unlabeled rectangular box as pointed out by numeral 22 should be provided with descriptive text label (see MPEP 608.02(d)(a) and see 37 CFR 1.83(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “vibration devices” in claims 7-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure of “vibration devices” each includes a vibration motor as described in paragraphs [0031], [0033], [0075] of the specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities: “the position” is recommended to be replaced with -a position-.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “the step of rolling” is recommended to be replaced with -a step of rolling-; “step (a)” is recommended to be replaced with -the step (a)-; and “step (c)” is recommended to be replaced with -the step (c)-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims 5-6 are also rejected based on dependency upon a rejected claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee (US 6,647,572).
Regarding claim 1, as best understood, Lee discloses a massage roller assembly 10 (figs. 1-3, see abstract) comprising: 
an outer roller surface (see outer surface of cushion 13 in fig. 2), 
a plurality of vibration motors 12 (fig. 2, “vibrating motors 12”, see col. 2, lines 62-63) positioned adjacent to the outer roller surface (best seen in fig. 2) and configured to transmit vibrations to the outer roller surface (vibrating motors 12 adjacent to cushion 13 in fig. 2), as best understood, wherein the vibration motors are individually controllable such that at least first and second sets of vibration motors (multiple of vibrating motors 12 in fig. 2 forming at least first and second sets of vibration motors) can be switched on individually driving the vibrating motors 12”, see col. 3, lines 35-36).
Regarding claims 2-3 and 5, Lee discloses wherein the outer roller surface defines a central axis (see horizontal line connecting vibrating motors 12 in fig. 2), and wherein the vibration motors 12 are arranged circumferentially about the central axis (each motor 12 are arranged circumferentially about the horizontal connecting line/axis in fig. 2); further comprising a main body portion (including frame 15 and sponge 11, see figs. 1-2) and an outer cover 28 (fig. 5, “outer envelope 28”, see col. 3, lines 15-16), wherein the main body portion includes a plurality of vibration motor recesses defined therein (“vibrating motors 12 are embedded in the sponge 11”, see col. 2, lines 62-63), wherein each vibration motor recess includes one of the plurality of vibration motors therein (vibrating motors 12, fig. 2), and wherein the outer cover 28 covers the plurality of vibration motors 12 (see figs. 2 and 5); and the roller assembly comprising a cylindrical shape (fig. 1 “cylinder-shaped configuration”, see abstract).
Regarding claim 7, Lee discloses a method of using a massage roller assembly (“manual button 21 for individually driving the vibrating motors 12”, see col. 3, lines 35-36) that includes an outer roller surface (see outer surface of cushion 13 in fig. 2),  and a plurality of vibration devices (fig. 2, “vibrating motors 12”, see col. 2, lines 62-63) positioned adjacent to the outer roller surface (best seen in fig. 2), wherein the plurality of vibration devices form at least first and second sets of vibration devices vibrating (multiple of vibrating motors 12 in fig. 2 forming at least first and second sets of vibration devices), the method comprising the steps of:(a) switching on the first set of vibration devices, (b) switching off the first set of vibration devices, and (c) switching on the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee in view of Inada et al. (US 6,832,991)
Regarding Claim 4, Lee discloses the massage roller assembly of claim 1, but fails to explicitly disclose comprising at least a first sensor configured to sense the position of a user on the outer roller surface. However, Inada is in the field of massage (see abstract), and teaches at least a first sensor (detector 240, Figs. 36 and 37) configured to sense the position of a user on the outer roller surface (roller type therapeutic members 226, detector 240, Col. 14, lines 11-23; Figs. 36 and 37).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device to include a first sensor configured to sense the position of a user, as taught and suggested by Inada, for the purpose of providing suitable detecting means for detecting the position or posture of the body with respect to the massage apparatus and thereby use said position data to control the operation of the device (Inada’s Col. 12, lines 28-36).
Regarding Claim 8, Lee discloses the method of claim 7, but fails to explicitly disclose the method wherein the massage roller assembly defines a horizontal plane that remains constant when the massage roller assembly rolls, wherein the method further comprises the step of rolling the massage roller assembly from a first position to a second position, wherein during step (a), the first set of vibration devices are located above the-horizontal plane and the second set of vibration devices are located below the horizontal plane, and wherein during step (c) the second set of vibration devices are located above the horizontal plane and the first set of vibration devices are located below the horizontal plane.
However, Inada is in the field of massage (see  abstract) and teaches the method wherein the massage roller assembly (roller type therapeutic members 226 with travelling roller 213, Fig. 38) defines a horizontal plane that remains constant when the massage roller assembly rolls (horizontal dashed line represents plane, roller type therapeutic members 226, Fig. 37), wherein the method further comprises the step of rolling the massage roller assembly from a first position to a second position (roller type therapeutic members 226 shown at three possible locations along a solid tine representing movement path, Fig. 37), wherein during step (a), the first set of vibration devices (roller type therapeutic members 226 perform rapping motion, Col. 46, Lines. 46 and 47), are located above the horizontal plane (middle pair of therapeutic members 226, wherein one is above the horizontal dashed line, Fig. 37) and the second set of vibration devices are located below the horizontal plane (middle pair of therapeutic members 226, wherein one is below the horizontal dashed line, Fig. 37). Therefore, it would have been obvious before the effective filling date of the claimed invention to one 
Lee fails to explicitly disclose wherein during step (c) the second set of vibration devices are located above the horizontal plane and the first set of vibration devices are located below the horizontal plane. However, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to allow the second set of vibration devices to be located above the horizontal plane and the first set of vibration devices to be located below the horizontal plane, for the purpose of  to providing varied therapeutic massage effects beyond vibration, such as kneading or stroking, since a mere reversal of essential working parts involves only routine skill in the art. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee in view of Wu (US 5,413,551)
Regarding Claim 6, Lee fails to explicitly disclose comprising a spherical shape. However, Wu teaches a spherical massage device comprising a spherical shape (Fig. 1; “spherical massage device”, see abstract).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device such that the device comprising a spherical shape, as taught and suggested by Wu, for the purpose of providing a spherical-shaped massage 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee in view of Lach et al. (US 2018/0228689).
Regarding Claim 9, Lee discloses wherein the massage roller assembly (cylindrical frame 15, Fig. 1) defines a sponge 11 in circular shape, Col. 2, lines 61-62). Lee fails to explicitly disclose that the second set of vibration devices are positioned at a location circumferentially offset from the first set of vibration devices. However, Lach et al. teaches a massage device 10 (see abstract) defines a circular shape (fig. 3) comprising second set of vibration devices (vibrating elements 14a on a wearable sleeve 10, Fig. 3) positioned at a location circumferentially offset from first set of vibration devices (vibrating elements 14b on wearable sleeve 10, vibrating element axes X and Y, central axis A, Fig. 3). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee’s device to include the circumferentially offset vibrating elements, as taught by Lach et al., for the purpose of proving suitable configuration of vibrating elements for targeting particular anatomical features such as a lymphatic drainage path and thereby provide a therapeutically effective massage (see Lach’s [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malaviya ‘478 discloses a portable arm massager having a plurality of massaging rollers. Maalouf ‘610 teaches multiple combination heat/massage devices. Lee ‘713 teaches massage cushion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785